Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 recites a “document search device” without any hardware element(s) to perform steps in claim 1. The claim(s) lack(s) the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandhu (U.S. Pub  2014/0324808)
Claim 1
Sandhu discloses a document search device for searching a document related or similar to an input document ([0056, line 1, “... a search engine...” [0009], line 1-2, “,,, searching for patents similar to the patent of interest...”), wherein the document search device generates a related term data of a keyword ([0051], line 1-4, “... searching similar patents by generating keywords or search queries based on semantic segmentation of the claims...” [0069], line 1-4, “... Synonyms may be added to the query by... automatically...” <examiner note: synonyms <=> related term data of the keywords>), outputs the related term data that was generated (fig. 10, [0086], line 9-12, “... The user can see the various synonyms of the selected text by selecting button: show dictionary 1002. A `pop-up` window 1004 will appear where all the words in the segments are shown with their possible synonyms...”), accepts compiling the related term data that was output ([0056], line 4-6, “... A query parser 204... expands it with keyword synonyms...” <examiner note: the query now includes the keywords and synonyms>) , and executes the search of the document by using the keyword and the related term data that was compiled ([0056], line 9-12, “... The index 206 yields a list of found patents ranked by top matches, and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display...”) .
Claim 2
Sandhu discloses a document search method using the document search device according to claim 1 ([0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...”), wherein the document search device generates a related term data of a keyword ([0051], line 1-4, “... searching similar patents by generating keywords or search queries based on semantic segmentation of the claims...” [0069], line 1-4, “... Synonyms may be added to the query by... automatically...” <examiner note: synonyms <=> related term data of the keywords>), outputs the related term data that was generated (fig. 10, [0086], line 9-12, “... The user can see the various synonyms of the selected text by selecting button: show dictionary 1002. A `pop-up` window 1004 will appear where all the words in the segments are shown with their possible synonyms...”), accepts compiling the related term data that was output ([0056], line 4-6, “... A query parser 204... expands it with keyword synonyms...” <examiner note: the query now includes the keywords and synonyms>) , and executes the search of the document by using the keyword and the related term data that was compiled ([0056], line 9-12, “... The index 206 yields a list of found patents ranked by top matches, and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display...”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (U.S. Pub  2014/0324808), in view of Zhang (U.S. Pub 2019/0221204 A1)
Claim 3
Sandhu discloses a document search method for searching data related or similar to a document data, comprising the steps of: 
extracting a keyword included in a document data ([0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...” [0051], line 1-4, “... by generating keywords or search queries based on semantic segmentation of the claims...” <examiner note: keywords are extracted from the patent of interest>)
searching the data related or similar to the document data by using the keyword and the related word ([0056], line 4-6, “... A query parser 204... expands it with keyword synonyms...” [0056], line 9-12, “... The index 206 yields a list of found patents ranked by top matches, and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display...” <examiner note: the query string includes the keywords and synonyms of the patent of interest>) 
Sandhu discloses related terms of the keywords such as synonyms from a patent database that contains patents with claims segmented in semantic tags and having glob dictionary that contains all the keywords that are present in all the patent with possible synonyms and technical terms ([0049]. In other words, the patent documents are first parsed/segmented and analyzed to identify part of speech, keywords, related words to keywords, and technical words.
However, Sandhu does not explicitly disclose
obtaining a distributed representation vector through a machine learning of distributed representation of a word included in a plurality of pieces of first reference text analysis data; 
extracting a related word to the keyword among words included in the plurality of pieces of the first reference text analysis data by using the distributed representation vector
Zhang discloses
obtaining a distributed representation vector through a machine learning of distributed representation of a word included in a plurality of pieces of first reference text analysis data ([0051], “... The vector generator 204 can perform data pre-processing... include training the neural network of the word vector generator 206, extracting text from the data sources 218... and preparing text from the data sources 218...” [0060], line 1-3, “... The word vector generator 206 can generate the word vector, for a give term, using neural networks... For example, the word vector generator 206 can generate the word vector using a neural network...” <examiner note: word vectors of words in preprocessed documents/pieces of first reference text analysis data are generated by neural network>);
extracting a related word to the keyword among words included in the plurality of pieces of the first reference text analysis data by using the distributed representation vector ([0083], “... The server 202 can select the suggested search terms by searching the word vectors in the word vector database 210 for one or more word vectors that are located substantially close to one or more of the words in the request in the vector space... The selected words can be semantically related to the input word...” <examiner note: words that have word vectors that are located close to the word vectors of the keywords are identified and suggested to the user. Fig. 4 illustrates the result of a keyword expansion that includes keywords and related words>)
Zhang uses word vectors of words to identify words that are similar to the keywords to retrieve documents that do not have the exact search keywords. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert words in documents to word vectors using neural network so that words that are semantical similar to keywords of patent document of interest are identified as related words of keywords. By incorporate teaching of Zhang into Sandhu, document patents are retrieve with higher accuracy even when the keywords of the retrieved patent documents do not include the exact keywords of the patent of interest.
Claim 4
Claim 3 is included, Sandhu discloses wherein the plurality of pieces of the first reference text analysis data is generated by performing a morphological analysis on first reference text data ([0040] The Natural Language Processing engine contains a pipeline of blocks that (1) parse the patent into words separated by whitespaces (tokenizer), (2) tag the words with their grammatical part of speech (POS tagger), (3) chunk the tags into phrases of interest such as noun phrases, preposition phrases, verb phrases, adjective phrases, etc. (chunker), (4) semantically tag the chunks into tags of interest such as claim preamble, elements, sub-elements, or their respective attributes...”)
Claim 5
Claim 3 is included, Zhang further discloses wherein the distributed representation vector of the word is generated by using a neural network [0060], line 1-3, “... The word vector generator 206 can generate the word vector, for a give term, using neural networks... For example, the word vector generator 206 can generate the word vector using a neural network...”)
Claim 6
Sandhu and Zhang disclose a document search system comprising a server executing the document search method according to claim 3 (Sandhu, [0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...”), and an electronic device having a function of supplying text data to the server and being supplied with a ranking data from the server (Sandhu, [0056], “...  FIG. 2... a user entering a search query into a user interface 202...and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display (which is usually part of the user interface 202)...” <examiner note: obviously, user uses their device to interact with the search engine to enter patent of interest and receives similar patent documents>), through one or both of wire communication and wireless communication (Zhang discloses in fig. 2,  server 202 receives text data from data source 208 and from client device 220, the communication between server 202 and 220 can take place over any type or form of the network [0045] and via a network transmission line, wire less transmission signal [0086]).
Claim 7
Sandhu and Zhang disclose a program making a computer execute the document search method according to claim 3 (<examiner note: please see mapping of claim 3>)
Claim 13
Sandhu discloses a document search method for searching data related or similar to a document data, comprising the steps of: 
extracting a keyword included in a document data ([0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...” [0051], line 1-4, “... by generating keywords or search queries based on semantic segmentation of the claims...” <examiner note: keywords are extracted from the patent of interest>); 
searching the data related or similar to the document data by using the keyword and the related word ([0056], line 4-6, “... A query parser 204... expands it with keyword synonyms...” [0056], line 9-12, “... The index 206 yields a list of found patents ranked by top matches, and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display...” <examiner note: the query string includes the keywords and synonyms of the patent of interest>) 
Sandhu discloses related terms of the keywords such as synonyms from a patent database that contains patents with claims segmented in semantic tags and having glob dictionary that contains all the keywords that are present in all the patent with possible synonyms and technical terms ([0049]. In other words, the patent documents are first parsed/segmented and analyzed to identify part of speech, keywords, related words to keywords, and technical words.
However, Sandhu does not explicitly disclose
obtaining distributed representation vectors through a machine learning of distributed representation of a word included in a plurality of pieces of first reference text analysis data
extracting a related word to the keyword among words included in the plurality of pieces of the first reference text analysis data by using the distributed representation vectors of the keyword and the word
Zhang discloses
obtaining distributed representation vectors through a machine learning of distributed representation of a word included in a plurality of pieces of first reference text analysis data ([0051], “... The vector generator 204 can perform data pre-processing... include training the neural network of the word vector generator 206, extracting text from the data sources 218... and preparing text from the data sources 218...” [0060], line 1-3, “... The word vector generator 206 can generate the word vector, for a give term, using neural networks... For example, the word vector generator 206 can generate the word vector using a neural network...” <examiner note: word vectors of words in preprocessed documents/pieces of first reference text analysis data are generated by neural network>); 
extracting a related word to the keyword among words included in the plurality of pieces of the first reference text analysis data by using the distributed representation vectors of the keyword and the word ([0083], “... The server 202 can select the suggested search terms by searching the word vectors in the word vector database 210 for one or more word vectors that are located substantially close to one or more of the words in the request in the vector space... The selected words can be semantically related to the input word...” <examiner note: words that have word vectors that are located close to the word vectors of the keywords are identified and suggested to the user. Fig. 4 illustrates the result of a keyword expansion that includes keywords and related words>)
Zhang uses word vectors of words to identify words that are similar to the keywords to retrieve documents that do not have the exact search keywords. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert words in documents to word vectors using neural network so that words that are semantical similar to keywords of patent document of interest are identified as related words of keywords. By incorporate teaching of Zhang into Sandhu, document patents are retrieve with higher accuracy even when the keywords of the retrieved patent documents do not include the exact keywords of the patent of interest.
Claim 14
Claim 13 is included, Sandhu discloses wherein the plurality of pieces of the first reference text analysis data is generated by performing a morphological analysis on first reference text data ([0040] The Natural Language Processing engine contains a pipeline of blocks that (1) parse the patent into words separated by whitespaces (tokenizer), (2) tag the words with their grammatical part of speech (POS tagger), (3) chunk the tags into phrases of interest such as noun phrases, preposition phrases, verb phrases, adjective phrases, etc. (chunker), (4) semantically tag the chunks into tags of interest such as claim preamble, elements, sub-elements, or their respective attributes...”)
Claim 15
Claim 13 is included, Zhang discloses wherein the distributed representation vector of the word is generated by using a neural network ([0060], line 1-3, “... The word vector generator 206 can generate the word vector, for a give term, using neural networks... For example, the word vector generator 206 can generate the word vector using a neural network...”)
Claim 16
Sandhu and Zhang disclose a document search system comprising a server executing the document search method according to claim 13 (Sandhu, [0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...”), and an electronic device having a function of supplying text data to the server and being supplied with a ranking data from the server (Sandhu, [0056], “...  FIG. 2... a user entering a search query into a user interface 202...and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display (which is usually part of the user interface 202)...” <examiner note: obviously, user uses their device to interact with the search engine to enter patent of interest and receives similar patent documents>), through one or both of wire communication and wireless communication (Zhang discloses in fig. 2,  server 202 receives text data from data source 208 and from client device 220, the communication between server 202 and 220 can take place over any type or form of the network [0045] and via a network transmission line, wire less transmission signal [0086]).
Claim 17
Sandhu and Zhang disclose a program making a computer execute the document search method according to claim 13 (<examiner note: please see mapping of claim 13>)

Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu (U.S. Pub  2014/0324808), in view of Zhang (U.S. Pub 2019/0221204 A1), in view of Tolman (U.S. Pub 2018/0032606 A1)
Claim 8
Sandhu discloses a document search method for searching data related or similar to a document data, comprising the steps of:
extracting a keyword included in a document data ([0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...” [0051], line 1-4, “... by generating keywords or search queries based on semantic segmentation of the claims...” <examiner note: keywords are extracted from the patent of interest>)
searching the data related or similar to the document data by using the keyword and the related word ([0056], line 4-6, “... A query parser 204... expands it with keyword synonyms...” [0056], line 9-12, “... The index 206 yields a list of found patents ranked by top matches, and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display...” <examiner note: the query string includes the keywords and synonyms of the patent of interest>)
Sandhu discloses related terms of the keywords such as synonyms from a patent database that contains patents with claims segmented in semantic tags and having glob dictionary that contains all the keywords that are present in all the patent with possible synonyms and technical terms ([0049]. In other words, the patent documents are first parsed/segmented and analyzed to identify part of speech, keywords, related words to keywords, and technical words.
However, Sandhu does not explicitly disclose
obtaining a distributed representation vector through a machine learning of distributed representation of a word included in a plurality of pieces of first reference text analysis data; 
extracting a related word to the keyword among words included in the plurality of pieces of the first reference text analysis data by using the distributed representation vector; 
accepting a change of the keyword and the related word; and 
searching the data related or similar to the document data by using the keyword and the related word after accepting the change.
Zhang discloses
obtaining a distributed representation vector through a machine learning of distributed representation of a word included in a plurality of pieces of first reference text analysis data ([0051], “... The vector generator 204 can perform data pre-processing... include training the neural network of the word vector generator 206, extracting text from the data sources 218... and preparing text from the data sources 218...” [0060], line 1-3, “... The word vector generator 206 can generate the word vector, for a give term, using neural networks... For example, the word vector generator 206 can generate the word vector using a neural network...” <examiner note: word vectors of words in preprocessed documents/pieces of first reference text analysis data are generated by neural network>); 
extracting a related word to the keyword among words included in the plurality of pieces of the first reference text analysis data by using the distributed representation vector ([0083], “... The server 202 can select the suggested search terms by searching the word vectors in the word vector database 210 for one or more word vectors that are located substantially close to one or more of the words in the request in the vector space... The selected words can be semantically related to the input word...” <examiner note: words that have word vectors that are located close to the word vectors of the keywords are identified and suggested to the user. Fig. 4 illustrates the result of a keyword expansion that includes keywords and related words>)
Zhang uses word vectors of words to identify words that are similar to the keywords to retrieve documents that do not have the exact search keywords. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert words in documents to word vectors using neural network so that words that are semantical similar to keywords of patent document of interest are identified as related words of keywords. By incorporate teaching of Zhang into Sandhu, document patents are retrieve with higher accuracy even when the keywords of the retrieved patent documents do not include the exact keywords of the patent of interest.
Tolman discloses
accepting a change of the keyword and the related word ([0065], line 16-17, “... the content management system identifies key terms 204...” [0066], line 4-6, “... identify additional terms... that relate to a given key term...” [0104], line 2-3, “... generates 316 topic clusters for each key tern and related terms associated with each key term...” [0117], “... Based on the received modification request... the content management system can use a key terms count (e.g., N), a similarity threshold (e.g., A), and a minimum significance value threshold (e.g., B) to determine related terms and generate topic clusters. Accordingly, based on the modification request, the content management system modifies one or more of the parameters N, A, and B...” <examiner note: fig. 5a, fig. 5 allows user to change the threshold to include additional related terms or narrow related terms>); and 
searching the data related or similar to the document data by using the keyword and the related word after accepting the change ([0119], “... Upon redefining one or more topic clusters based on the modification request, the content management system reorganizes 328 the text documents based on the redefined topic clusters...” <examiner note: the documents include similar  keywords and related words are identified and grouped together>)
Sandhu and Zhang disclose keywords and related words correspond to keyword of a document of interest are identified to retrieve documents similar to the document of interest. However, Sandhu and Zhang do not disclose adding or remove related words to keywords. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the feature of adding or removing related words of keywords of document of interest as disclosed by Tolman into Sandhu and Zhang so that user can customize related words of keywords in order to retrieve documents according to the customization.

Claim 9
Claim 8 is included, Sandhu discloses wherein the plurality of pieces of the first reference text analysis data is generated by performing a morphological analysis on first reference text data ([0040] The Natural Language Processing engine contains a pipeline of blocks that (1) parse the patent into words separated by whitespaces (tokenizer), (2) tag the words with their grammatical part of speech (POS tagger), (3) chunk the tags into phrases of interest such as noun phrases, preposition phrases, verb phrases, adjective phrases, etc. (chunker), (4) semantically tag the chunks into tags of interest such as claim preamble, elements, sub-elements, or their respective attributes...”).
Claim 10
Claim 8 is included, Zhang further discloses wherein the distributed representation vector of the word is generated by using a neural network ([0060], line 1-3, “... The word vector generator 206 can generate the word vector, for a give term, using neural networks... For example, the word vector generator 206 can generate the word vector using a neural network...”)
Claim 11
Sandhu and Zhang disclose a document search system comprising a server executing the document search method according to claim 8 (Sandhu, [0056, line 1, “... a search engine...” [0009], line 1-2, “... searching for patents similar to the patent of interest...”), and an electronic device having a function of supplying text data to the server and being supplied with a ranking data from the server (Sandhu, [0056], “...  FIG. 2... a user entering a search query into a user interface 202...and a scorer 208 assigns weighted scores to the ranked list to obtain the final results, which are delivered to the display (which is usually part of the user interface 202)...” <examiner note: obviously, user uses their device to interact with the search engine to enter patent of interest and receives similar patent documents>), through one or both of wire communication and wireless communication (Zhang discloses in fig. 2,  server 202 receives text data from data source 208 and from client device 220, the communication between server 202 and 220 can take place over any type or form of the network [0045] and via a network transmission line, wire less transmission signal [0086]).
Claim 12
Sandhu and Zhang disclose a program making a computer execute the document search method according to claim 8 (<examiner note: please see mapping of claim 8>)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894. The examiner can normally be reached 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAU HAI. HOANG
Primary Examiner
Art Unit 2167



/HAU H HOANG/Primary Examiner, Art Unit 2167